Title: William Clark to Thomas Jefferson, 1 February 1817
From: Clark, William
To: Jefferson, Thomas


          
            Dear Sir
            St Louis Feby 1st 1817.
          
          I have taken the liberty of inclosing under cover to you, a letter to Mrs Marks, and a Copy of a letter and statement of the publication of Lewis & Clarks Journal &c from Mr N. Biddle, which I latterly received,
          The population of this Territory is rapidly increasing and very widely extending itself, The Lands on the Missouri having greatly the advantage as respects fertility of soil & health, draws the greatest emigration in that direction
          For the last three or four years, party spirit appeared to have almost subsided, but laterly it has been revived, and increases, by the aid of the old partizans
          Accept of my best wishes for your health & happiness,   with the highest respect
          
            I have the honor to be your Ob. Hbl Servt—
          
        